 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetroleum Helicopters, Inc. and Robert J. Davies,Richard N. Dutson, and Robert C. Mitchell.Cases 15-CA-7963, 15-CA-7964, and 15-CA-7982July 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn February 12, 1982, Administrative LawJudge Richard J. Linton issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed limited exceptions, a sup-porting brief, and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In sec. III,E,2, of his Decision, the Administrative Law Judge statedthat it was Respondent's vice president and chief pilot, Clay, who initial-ly fired employee Mitchell whereas it is clear that Area Manager Shugartinitially discharged Mitchell at the instruction of Respondent's vice presi-dent of Domestic Operations, Dougherty. This inadvertent error is insuf-ficient to affect the results of our decision.No exceptions were filed to the Administrative Law Judge's dismissalof the allegation that Respondent, through Area Manager Bundy, violat-ed Sec. 8(a)(1) of the Act by informing employees at its Intercoastal basethat wage increases would be withheld.2 In view of the Administrative Law Judge's finding, with which weagree, that employee Mitchell was discharged because of his union activi-ties in violation of Sec. 8(a)(3) of the Act, we find it unnecessary to passon his further conclusion that Mitchell's discharge was additionally un-lawful under Alleluia Cushion Co., Inc., 221 NLRB 999 (1975), because heexercised his rights under FAA regulations to refuse to fly an aircraft. Inso doing, we note that, as is clear from the Administrative Law Judge'sfindings, Respondent seized on this latter incident as a pretext to dis-charge Mitchell because of his union sentiments. Thus, we note that Mit-chell's refusal to fly the aircraft was not insubordination and that Re-spondent's director of safety, Cadoret, acknowledged that a pilot has finalauthority under FAA regulations to ground an aircraft he feels is not air-worthy. We also agree with the Administrative Law Judge's finding thatthe other grounds advanced to justify Mitchell's discharge, including hispurported ignorance of aerodynamics, were pretextual. In so doing, how-ever, we do not rely on his finding that Clay himself inadequately de-fined a physics term while faulting Mitchell for his inability to define it.3 The Administrative Law Judge inadvertently failed to include in hisrecommended Order a reinstatement provision for employees Dutson,Mitchell, and Davies. We shall modify the recommended Order accord-ingly. The Administrative Law Judge also did not provide in his recom-mended Order that Respondent make whole employee McJunkin formonetary losses, if any, resulting from his discriminatory transfer, noting263 NLRB No. 9Based on the evidence set forth below, we agreewith the Administrative Law Judge's conclusionthat Respondent violated Section 8(a)(l) of the Actby transferring employee McJunkin from its SabinePass base and subsequently refusing his requests toretransfer because of his union and/or protectedconcerted activities.McJunkin was a member of the Union's board ofdirectors and an activities coordinator. Based oncredited testimony, the Administrative Law Judgefound that at the outset of the Union's formationRespondent's vice president, Dougherty, askedMcJunkin why he had become involved with theUnion and, when McJunkin responded, Doughertystated he was disappointed with him. Doughertyfurther stated that he thought McJunkin had agood future with the Company but warned himthat that would not be so if he continued his activi-ties.4Thereafter, Dougherty informed McJunkinthat this transfer from the Sabine base was due toArea Manager Ross' report that he was a disrup-tive influence. As one example Dougherty men-tioned McJunkin's having scheduled, during Ross'absence, a meeting of pilots to discuss problemsconcerning various working conditions to bebrought to the attention of headquarters. Further,Respondent's personnel manager, Michel, testifiedthat McJunkin was "continually stirring up" theemployee factions that had developed during theunion campaign. Finally, after McJunkin requesteda retransfer to Sabine, Dougherty told him that hewas "still being punished" and that he was notgoing to send him back to Sabine, and said hethought that McJunkin would have been "ashamedof himself" for not resigning when the Union lostthe election.The Administrative Law Judge found, and weagree, that Dougherty's telling McJunkin that hewas being transferred in reprisal for his unionand/or protected concerted activities and that hisjob transfer opportunities would continue to bewithheld because of such activities was clearly vio-lative of Section 8(a)(1) of the Act. Further, basedon the foregoing and the record as a whole, wefind it clear that, consistent with Dougherty's state-that counsel for the General Counsel did not request such a remedy.However, counsel for the General Counsel offered no affirmative reasonfor not seeking such a remedy but merely stated that he was unawarewhether McJunkin had suffered any monetary losses. Furthermore, asnoted by the Administrative Law Judge, the discriminatory transfer mayhave resulted in increased commuting expenses for McJunkin. We find amake-whole remedy necessary to effectuate the policies of the Act andwe shall modify the recommended Order accordingly.We also shall modify the Administrative Law Judge's recommendedOrder to require Respondent to expunge from its files any reference tothe unlawful discharges of Dutson, Mitchell, and Davies. See SterlingSugars, Inc., 261 NLRB 472 (1982).4 This conversation was considered for background purposes only as itoccurred outside the 10(b) period.58 PETROLEUM HELICOPTERS, INC.ments, Respondent transferred McJunkin and sub-sequently denied his requests for retransfer becauseof his union and/or protected concerted activities,and thereby violated Section 8(a)(1) and (3) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Petroleum Helicopters, Inc., Harahan, Louisiana,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Insert the following as new paragraph 2(a) andreletter the subsequent paragraphs accordingly:"(a) Offer Richard N. Dutson, Robert C. Mitch-ell, and Robert J. Davies immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed."2. Insert the following as new paragraph 2(c)and reletter the subsequent paragraphs accordingly:"(c) Make Daniel E. McJunkin whole for anymonetary losses he may have suffered by reason ofRespondent's unlawful transfer of him, with inter-est."3. Insert the following as new paragraph 2(d)and reletter the subsequent paragraphs accordingly:"(d) Expunge from its files any references to thedischarges of Richard N. Dutson, Robert C. Mitch-ell, and Robert J. Davies, and notify them in writ-ing that this has been done and that evidence of theunlawful discharges will not be used as a basis forfuture personnel actions against them."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WILL NOT tell you that you are beingtransferred, or transfer you, in retaliation foryour union or other protected concerted activ-ities.WE WILL NOT tell you that transfer opportu-nities are being withheld from you as punish-ment for your union activities, or deny suchtransfer opportunities to you because of yourunion sentiment or activities.WE WILL NOT tell you that transfer opportu-nities will continue to be withheld because ofyour union or protected concerted activities.WE WILL NOT discourage you from joiningor supporting Professional Helicopter PilotsAssociation, or any other labor organization,by unlawfully discharging any of you or other-wise discriminating against any of you with re-spect to your hire or tenure of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights guaranteed you by Sec-tion 7 of the National Labor Relations Act.WE WILL offer Richard N. Dutson, RobertC. Mitchell, and Robert J. Davies immediateand full reinstatement to their former jobs or,if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or any other rights or privileges pre-viously enjoyed, and WE WILL make themwhole for any loss of earnings they may havesuffered as a result of our discriminationagainst them with interest.WE WILL make whole Daniel E. McJunkinfor any monetary losses he may have sufferedas a result of our discrimination against him,with interest.WE WILL expunge from our files any refer-ences to the discharges of Richard N. Dutson,Robert C. Mitchell, and Robert J. Davies, andWE WILL notify them that this has been doneand that evidence of the unlawful dischargeswill not be used as a basis for further person-nel actions against them.PETROLEUM HELICOPTERS, INC.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge:These cases were heard before me in Lafayette, Louisi-ana, on November 16, 17, and 18, 1981, pursuant to theJanuary 27, 1980, consolidated complaint and notice ofhearing issued by the General Counsel of the NationalLabor Relations Board through the Regional Directorfor Region 15 of the Board. The complaint is based oncharges filed by Robert J. Davies (Davies), Richard N.Dutson (Dutson), and Robert C. Mitchell (Mitchell)against Petroleum Helicopters, Inc. (Respondent orPHI).In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(1) of the Act by threaten-ing employees with discharge and by other specifiedconduct, and Section 8(a)(3) of the Act by dischargingDutson on June 20, 1980, Mitchell on November 6, 1980,and Davies on November 25, 1980, because of their ac-tivities on behalf of Professional Helicopter Pilots Asso-ciation, Incorporated (PHPA or the Union herein).'By its answer, Respondent admits certain allegations,but denies that it has violated the Act in any manner.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Delaware corporation with its principaloffice in Harahan, Louisiana, and operational facilitiesthroughout the United States and overseas, provides heli-copter services primarily to the petroleum industry.During the preceding 12 months, a representative periodof all events material herein, Respondent did a grossvolume of business in excess of $500,000, and purchasedand received goods and materials valued in excess of$50,000 which were shipped to Respondent in the Stateof Louisiana directly from points located outside theState of Louisiana. Respondent admits, and I find, that itis an employer within the meaning of Section 2(6) and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that during the relevanttimes herein Professional Helicopter Pilots Association(PHPA) was a labor organization within the meaning ofSection 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe current organizing campaign2began in early 1979when a group of Respondent's approximately 700 domes-: All dates shown are for 1980 unless otherwise indicated.I Little information appears in the record concerning an earlier cam-paign by International Association of Machinists & Aerospace Workers,AFL-CIO, other than the fact that lead pilots were found to be statutorytic pilots and pilot-mechanics (the latter being licensedmechanics as well as licensed pilots) formed the nucleusof what became PHPA. Richard Dutson, one of theCharging Parties herein, personally delivered a copy ofPHPA's articles of incorporation to the office of CarlDougherty, vice president and director of Respondent'sdomestic operations, in March 1979 (G.C. Exh. 11). In afive-page memorandum distributed or mailed "To AllPHI Pilots" in November 1979, PHPA described itsorigin and explained to all pilots the reasons for its for-mation. Safety is stressed as a primary reason for PHPA'sexistence.PHI notified its employees that it opposed the organiz-ing campaign. For example, in a memorandum dated No-vember 21, 1979, and addressed to all PHI employees,Vice President and General Manager Frank W. Leestated, inter alia:You can rest assured we intend to fight these mal-contents with every legal means at our disposal.In a memorandum of the same date to all PHI pilots, Leeadvised them that PHI president, R. L. Suggs, on leav-ing for a trip to the Far East, asked that Lee send themthe memo (slightly over a page in length) describingPHI's position. Suggs' message included the words that:We want to assure you that we do not intend tohand over this company to any individual or anygroup of malcontents so that they can destroy ev-erything that we have worked so hard to build hereat PHI.And:If it comes to a confrontation in a Labor Boardelection, we will point out the danger to your jobsecurity and the welfare of your families if thisunion should succeed in its purpose. Once you un-derstand the real truth, we know that we will beable to depend upon you to help us defeat this dan-gerous threat.On December 5, 1979, PHPA filed a representationpetition in Case 15-RC-6578. Unable to agree on theunit placement of the lead pilots, the parties offered evi-dence in a representation hearing. References in therecord to the hearing place it in December 1979, but theexact date is not specified. The Regional Director, in hisDecision and Direction of Election dated January 22,found the lead pilots to be supervisory.3PHI requestedreview by the Board. On February 15 the Board tele-graphically notified the parties it had concluded that "asubstantial issue is raised concerning the supervisorystatus of the lead pilots," but that "such issue can best beresolved through the challenge procedure." A mail ballotsupervionra. Petroleum Helicopters, Inc., 184 NLRB 60, 61 (1970). Al-though the lead pilot status is raised in this case, it is not necessary forme to resolve the issue.s Contending that the duties of its lead pilots had changed since theBoard's decision reported at 184 NLRB 60, PHI apparently relied largelyupon the testimony of James 1. Michel, director of personnel. The Re-gional Director observed that Michel did not have personal knowledgeof the duties and responsibilities of lead pilots.60 PETROLEUM HELICOPTERS, INC.election was thereafter conducted. The ballots weremailed about February 15 and counted on April 5. Al-though the tally of ballots is not given in the record, it isclear that any challenges were not determinative, for acertification of results (certifying that PHPA lost theelection) issued on April 14.B. Principal IssuesThe primary question is whether Respondent unlaw-fully discharged the individual Charging Parties on thedates shown:Richard N. Dutson-June 26, 1980Robert C. Mitchell-November 6, 1980Robert J. Davies-November 25, 1980Aside from some allegations of independent restraintand coercion, the complaint alleges that PHI unlawfullytransferred a pilot (Daniel E. McJunkin) from the SabinePass, Texas, base, and thereafter denied his requests to bereturned. The General Counsel seeks only a remedialnotice regarding McJunkin, for McJunkin ultimately wastransferred to the base of his choice. All four-Dutson,Mitchell, Davies, and McJunkin-were active in PHPA.C. Daniel E. McJunkinMcJunkin credibly testified that he was elected toPHPA's board of directors in about March 1979. Shortlythereafter, a PHPA newsletter was distributed reflectingMcJunkin's status as schedule 2 coordinator (apparentlyone who coordinates activities of certain PHPA repre-sentatives). About a week or so later, in March or April1979, PHI Vice President Carl Dougherty spoke toMcJunkin at Respondent's Sabine Pass, Texas, base.Dougherty asked McJunkin why he had become in-volved (with PHPA) and asked him what he was tryingto do to PHI. McJunkin explained that he thought thepilots needed a voice in the decisions being made by PHIand that PHPA was strictly an internal organization ofPHI pilots. Dougherty said he was disappointed withMcJunkin and that he thought the pilot had a goodcareer future with PHI.4However, Dougherty warnedthat would not be so if McJunkin continued his PHPAactivity. McJunkin responded that he thought the pilots'PHPA efforts were necessary.5About June 15 Dougherty, in the presence of JackRoss, area manager (the new title of base supervisor) forSabine Pass, and Lead Pilot Jim Scott, informed McJun-kin that effective the next morning he was being trans-ferred to the Cameron, Louisiana, base some 35 milesaway.6When McJunkin asked why, Dougherty said be-4 McJunkin, in September 1978, had informed Dougherty in writingthat he was interested in becoming base supervisor of the Sabine baseafter John Kangas retired from that position. McJunkin lived in thenearby city of Beaumont, Texas. Dougherty wrote back indicating thathe and McJunkin could talk about it on Dougherty's next visit, but thatPHI did not select supervisors on the condition they be assigned to cer-tain bases.I The General Counsel offered this conversation for background pur-poses.6 Cameron, Louisiana, would be 35 miles farther for McJunkin totravel since Sabine Pass is situated roughly between Beaumont and Ca-meron. Dougherty testified that had he been wanting to punish McJun-cause Ross had reported that he was a disruptive influ-ence on his ability to supervise the base.Dougherty cited two events. The first involvedMcJunkin's moving a "No Parking" sign's location onthe parking lot about a month before his transfer.McJunkin said that was true, but Lead Pilot Scott knewabout it, and Ross (apparently away at the time) did notcomplain on his return. Dougherty then asked Scottabout it, and Scott confirmed that he was aware thatMcJunkin was moving the sign.'Dougherty then raised the second point which he de-scribed as McJunkin's organizing a meeting of the pilotsto discuss problems to be sent to headquarters at La-fayette, Louisiana, by the advisory employee system, andthat McJunkin had held the meeting at a time to pre-clude Ross from participating. McJunkin testified that hetold Dougherty that he arranged the meeting for a timeconvenient to most of the pilots, and that, while he knewRoss was on vacation, Lead Pilot Scott was present forthe meeting. Indeed, McJunkin told Dougherty that heand Ross had discussed in advance certain shortcomingsof the advisory employee system (apparently utilized byPHI as an informal sounding board for pilot problems),and that it was Ross' suggestion that each base resolvepetty grievances, such as an inadequate supply of toiletpaper, rather than submitting them to top management atLafayette. 8Dougherty testified that when Sabine Base Supervisor(Area Manager) John Kangas retired, he decided to op-erate the base through lead pilots, and without a base su-pervisor, since Sabine is a small base. This did not provesatisfactory because PHl's customers requested thatsomeone be at the base whom they could talk to aboutbusiness when the lead pilots were flying. So Doughertyassigned Jack Ross to be the base supervisor.It is undisputed that a lot of employee unrest devel-oped at the Sabine base under Ross. Rumors existed thatRoss and the base secretary were having an affair. Autility employee apparently carried gossip back and forthbetween Ross and the pilots. The pilots did not perceiveRoss as being truthful. After the election, Director ofPersonnel James I. Michel made an inspection visit tothe base and found it "just about in total chaos." Dough-erty and Vice President of Maintenance Burns thereaftervisited the Sabine Pass base.Michel testified that McJunkin "got the employees in-volved in what I considered nit picking situations aboutwhat kind of cokes go into the Coke machine." More-kin, he could have transferred the pilot to bases 300 miles or more dis-tantAlthough complaint par. 7(a) alleges the transfer to be violative of Sec.8(a)(1) of the Act, the General Counsel does not seek a remedial transfer.While the transfer to Cameron apparently did not affect Mciunkin's pay.it may have increased his expenses commuting to work. However, theGeneral Counsel seeks only a notice remedy.I While another pilot and two mechanics were moving the sign, inorder to give more parking space to PHI employees who drove to work,McJunkin went and informed Scott who said he did not know whetherRoss would approve. McJunkin responded that they would move it backif Ross did not approve. McJunkin heard nothing more on the subject.s McJunkin testified that earlier PHI had ceased using the advisoryemployee sysILm, but reinstituted it following the formation of PHPA.9 While it is not clear when this occurred, it apparently was in 1979.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDover, Michel testified, "Mr. McJunkin was continuallystirring up the pilots as to keep the factions that devel-oped during the [union] campaign going."Michel recommended to Dougherty that the lattervisit the base. Dougherty did so, and he was accompa-nied by Vice President Burns. Dougherty testified thathe made the decision to transfer McJunkin "because allthe problems seemed to be centered around him, as far asthe rumors and different groups breaking off into splintergroups, fighting among themselves." He also decided totransfer Ross at a later time. Some 6 weeks later Rosswas transferred and Byron Stone was assigned to replaceRoss at Sabine Pass. According to Dougherty, some me-chanics were transferred at the same time as McJunkin.Describing McJunkin as "very ambitious," Doughertytheorized that after McJunkin was not made base super-visor at Sabine Pass, he began trying to undermine Rossby spreading rumors about Ross and the secretary.Moreover, Dougherty testified, McJunkin held severalmeetings with the mechanics. On cross-examinationDougherty testified as follows:Q: These meetings with the mechanics, whatwere they about?A: I have no idea, I wasn't involved in it. But hehas a couple of separate meetings with the mechan-ics that was reported to me. I don't know what wassaid in the meetings, but that was a very unusual sit-uation.Q: Is there some problem with the Coke ma-chine?A: Yes. We had all kind of little minor problemsat the base. It all culminated in the changes that wemade. I don't remember the little items like theCoke machine. I got this from the different people.The mechanics wanted one kind of coke, one kindof drink in the machine, but it's just little things likethat that lead up to the big things. I said, "Well let'sjust clean out the base and make changes."Q: So it's just a lot of complaints about the work-ing conditions?A: That's correct.Q: The job situation?A: That's correct.Shortly after Stone was assigned as the area managerat Sabine Pass, McJunkin requested to be retransferred toSabine from the Cameron, Louisiana, base. Doughertyvisited Cameron in late August 1980 and told McJun-kin:'0Well, you've made your bed. Now you're going tohave to lie in it. As a matter of fact, I'm kind of sur-prised. I would have thought that you'd beenashamed of yourself for not resigning when thevote-when the results of the election were an-nounced.McJunkin asserted that he had no desire to quit PHI,and that while he felt the pilots should have a chance "toparticipate," the vote was no and the matter was over. Inlight of that, McJunkin asked if he could return to10 Dougherty's remarks form the basis for complaint par. 7(b).Sabine.'" Dougherty replied, "You're still being pun-ished. I'm not going to send you back to Sabine."McJunkin asked if he could participate in PHI's senior-ity-based base selector system.'2Dougherty grudginglyconceded on that with the comment that he, Dougherty,had to live with the seniority-based selection system.Thereafter, McJunkin learned from other pilots that hehad twice been passed over for less senior pilots for aposition at Galveston.'3After talking with some inter-mediate officials on the subject, McJunkin, about Sep-tember 1980, telephoned Dougherty and asked himwhether he was still being held in Cameron. Doughertyreplied yes, that he intended to leave McJunkin at Ca-meron under Area Manager Messer a while longer.When McJunkin asked if he was still being punished,Dougherty answered, "Well, you can say that." 4 Forall practical purposes, McJunkin testified, he dropped theissue after that. Eventually, about August 1981, McJun-kin accepted a voluntary transfer to Rockport, Texas, forhis family had moved to Austin, Texas, in the interim.Conceding that he met personally with McJunkin onceon the subject of his transfer request, Dougherty deniesthat he told McJunkin he was being punished. Accordingto Dougherty, McJunkin used the term, but Doughertytold him that, because of his problems at Sabine, he wasto stay at Cameron under Area Manager Messer for aslong as Dougherty felt necessary. Dougherty approvedMcJunkin's transfer to the Rockport, Texas (near CorpusChristi), base because he "had gone along for a long timewith no problems ... ."ConclusionLargely for demeanor factors, I credit McJunkin overDougherty, and I find that Respondent violated Section8(a)(1) of the Act as alleged in complaint paragraphs7(a), (b), and (c).15 In any event, Respondent practicallyconcedes that it transferred McJunkin because of hisPHPA and protected concerted activities of meetingswith the pilots and mechanics over job conditions.D. Richard N. DutsonDutson, a former U.S. Army helicopter pilot, had beenemployed as a helicopter pilot by PHI for some 6 yearsbefore he was discharged on June 26. It is undisputedthat on the night of June 23 Dutson, as requested bymaintenance personnel, did a "hover" check on a heli-copter. As Dutson lowered the helicopter at the conclu-sion of the hover, the aircraft settled onto a maintenancestand (a short ladder stand) which punctured the vehi-cle's fuselage. Dutson was fired over this event.Dutson was one of the foremost supporters of PHPA.He was one of the founders of PHPA, served on itsIl McJunkin testified that the Sabine base is a 45-minute drive from hisBeaumont home.:A The system utilizes a list of pilots by seniority and type of aircraftthe pilot is flying.ta Galveston, Texas, appears to be no closer to Beaumont than Ca.meron. Louisiana, and the record is unclear as to why McJunkin felt Gal-veston to be a more advantageous location than Cameron.4 Complaint par. 7(c).1I Moreover, I take note of the fact that McJunkin is currently em-ployed by Respondent, yet testified adversely to PHI's interests.62 PETROLEUM HELICOPTERS. INC.board of directors, appeared at the NLRB representationhearing, and was the only PHPA representative presentwhen the mail ballots were opened and counted in April1980.Since December 1979, Dutson had been flying nightduty from Respondent's Intracoastal City, Louisiana,base. As most of the maintenance on Respondent's air-craft was performed at night, Dutson's duties includedassisting the mechanics in the performance of their main-tenance function. He piloted a Bell 212 helicopter.On the night of the incident Dutson agreed to hovertest a 206L model helicopter. Dutson had never qualifiedto operate such a helicopter, and additionally, of course,was not currently qualified in the particular aircraft.16Although Dutson reviewed various regulations andmanual provisions before undertaking the hover check,he failed to notice the provision in PHI's operationsmanual which provides that night test flights by pilotsflying alone would be permitted "only by pilots ap-proved for night flight and only in helicopters in whichthe pilot is presently FAR/135 current." The hovercheck would qualify as a night test flight, and Dutsonwas not currently qualified to operate the 206L.Before going to get the mechanic, Dutson walkedaround the helicopter and inspected it for obstructions.He then walked toward the trailer to meet the mechanic,Russell Martin. Dutson testified that he entered the heli-copter while Martin said he was going to check on his"stuff" and make sure everything was okay. Martin testi-fied that they both got in the aircraft and then he lookedback to make sure that the main rotor blade tie-downwas released and that his instruments were properly at-tached. There is no dispute that Dutson did the usualpreflight inspection of instruments inside the aircraft.Thereafter, Dutson raised the helicopter to a point ap-proximately 3 to 5 feet off the ground, hovered a minuteor two and then sat back down. Both Dutson and Martintestified that they could tell something was wrong in thatthe aircraft did not feel right when it sat down. On in-specting, they found a maintenance stand lodged under-neath the aircraft. Dutson testified that the mechanicswere able to pull the stand from underneath the aircraft,whereas Martin testified that Dutson had to reenter thehelicopter and pull it into a slight hover again so that hecould pull the stand out and set the helicopter backdown.Martin testified that the lead mechanic asked him if hehad left the stand there, and he told the lead mechanicthat he thought he had moved it over to the side and putit on the grass after he had finished using it.Dutson testified that he believes the mechanic placedthe maintenance stand over the left skid just forward ofthe aft cross tube after Dutson had made his inspection.Dutson was suspended while Respondent investigatedthe matter. The incident occurred on Sunday night; and,"6 Dutson testified that although he was not qualifted in the aenae ofpart 135 of the regulations of the Federal Aviation Administration, he be-lieved that he was sufficiently qualified to perform a hover check on theaircrat in view of his many hours of flying 206B model helicopters. TheL helicopter is six passenger, while the B model carries only four. Thereare other differences in the aircraft, but Dutson persuasively testified thatthe operating procedures are virtually identical.on the following Thursday, Vice President and ChiefPilot Stanley R. Clay called Dutson and requested himto come to the Lafayette headquarters. Clay told Dutsonthat PHI considered this a very serious matter and didnot see how Dutson could have missed seeing the stand.Dutson responded by saying that he thought the me-chanic had left it there. When Clay said he could notfind that Dutson was checked out in the helicopter,Dutson replied that he was not. Clay asked him if he didnot know he was supposed to be (qualified) in order todo a night test flight. Dutson said no. Clay replied thatsuch was no excuse and that he should have known whatthe operations manual provided. Clay then said he hadtalked the matter over with Vice President Doughertyand they had decided to terminate Dutson,Dutson asked if the incident was the only basis for thedischarge or if there was anything else in his file whichwarranted the discharge. Clay flipped through the papersin the file and came to an incident which occurred about5 years previously in which he said Dutson had usedpoor judgment in a situation when a helicopter lost thehydraulic system in flight. In any event, Clay stated thathe did not want to argue about the matter, "That's justthe way it is and we just feel you'd be happier else-where."At the hearing Dutson explained that the hydraulic'sincident occurred about 5 years ago when he was ferry-ing two passengers from an offshore location. He discov-ered that the hydraulic fluid was leaking and he made aprecautionary landing of the aircraft. Another PHI heli-copter pilot close by heard Dutson's communication tothe tower and stopped by and picked up the passengers.Thereafter, Dutson obtained permission from supervisionto fly the helicopter back to base. Neither at Dutson'stermination interview nor at the hearing did Clay explainin what way Dutson used bad judgment in the hydrau-lic's incident.Clay testified that the reason for Dutson's discharge isset forth in the personnel status notification form (Resp.Exh. 18) as follows:Terminated-Damaged a company aircraft as theresult of failure to conduct a preflight inspectionand operated a company aircraft that he is notqualified to operate. Both items are in violation ofthe company operations manual as well as carelessand reckless.The record reflects that no disciplinary action wastaken against mechanic Russell Martin. Indeed, it is notclear to what extent Respondent's investigation of the in-cident involved Martin. Clay testified that he did notknow the amount of damages caused by the incident, butthat PHI does not consider the amount of monetarydamage to aircraft with respect to disciplinary actions.Instead, Respondent considers the severity of the viola-tion.It is undisputed that the pilot is the person ultimatelyresponsible for ascertaining that the way is clear for himto safely fly (or hover) a helicopter.The record reflects that there have been other inci-dents in which pilots have damaged helicopters, yet the-63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpilots were not discharged. Respondent's director oftraining, Vernon E. Albert, testified that Respondentdoes not discharge pilots who commit errors not involv-ing knowing or intentional violation of applicable rulesand regulations. Thus, Respondent did not dischargepilot Jimmy Walker whose helicopter sustained damagewhen the tail rotor blade struck a cable.'7Walker re-ceived only a letter of reprimand. The Walker incidentoccurred about November 24.Ted Leete, about February 3, 1977, negligently startedhis helicopter without removing the intake plugs. Thiswas classified as improper preflight procedure whichcould have resulted in damage.On or about December 14 pilot Dana Raaz started anaircraft in temperatures below zero degrees centigradewithout following the cold starting procedure. That is,he forgot to place the fuel control lever in the manualposition. An engine overspeed resulted. Raaz received aletter of reprimand (G.C. Exh. 9). Albert testified thatRaaz was not discharged because his pilot error did notinvolve intentional misconduct.At the hearing Respondent introduced records reflect-ing that 25 other pilots were discharged for violation ofrules (Resp. Exh. 13). However, these examples consistmostly of pilots discharged for drinking alcoholic bever-ages while on duty, or probationary employees becauseof poor performance, or repeat violations of rules. Onepilot, Dat Tan Ho, was terminated on December 26,1979, not only because he failed to properly shut downthe helicopter resulting in an engine overheating situa-tion, but also because he failed to file an incident reporton the matter (Resp. Exh. 13-9). Thus, the implication isthat pilot Ho sought to cover up his negligence by fail-ing to report the incident.ConclusionOn brief, Respondent argues that Dutson (as well asDavies and Mitchell) engaged in conduct which not onlywas technically violative of the rules, but that such con-duct could be phrased as an intentional violation in thatDutson was apprised of all the relevant facts and stillflew his aircraft. Respondent further argues that the situ-ation of Dutson (and Davies and Mitchell) is entirely dis-tinct from the situations involving pilot error. "If Mr.Leete had been aware of the intake plugs and had failedto remove them, then his situation would be analogous.If Mr. Walker had known that the guy cable was presentand in such a location as to cause a rotor strike and stillrotated his aircraft, then his situation would be analo-gous. If Mr. Raaz had intentionally refused to flip hisfuel lever from automatic to manual, then his incidentwould be similar." Respondent argues that Dutson knewthat he was not qualified or current in the 206L modelaircraft, yet he flew and damaged the aircraft.Dutson did not intentionally violate any rules of Re-spondent. Thus, I find that his negligence was nothingmore than pilot error. I, therefore, would find that thecase of Dutson reflects a disparity of treatment accordedhim in comparison as to what Respondent has accorded"T Director of Safety Warren Cadoret testified that "in most caaes arotor strike will indicate some violation of the manual."to other pilots in the past. Moreover, I note that Re-spondent issued not even a disciplinary reprimand to me-chanic Russell Martin. Even though pilot Dutson hadthe overall responsibility for maintaining a safe clearanceto lift off the helicopter, Respondent never demonstratedbefore me that it established even to its own satisfactionthat it investigated Martin's participation and absolvedhim of responsibility for placing and leaving the mainte-nance stand over the left skid of the helicopter.Most telling of all, however, and the real key to theproof that Respondent seized upon the incident as a pre-text in order to discharge Dutson for his activities onbehalf of PHPA, is the language used by Vice Presidentand Chief Pilot Clay when he discharged Dutson. Onthis occasion Clay unwittingly revealed his true motivewhen he stated, as quoted by Dutson, "That's just theway it is and we just feel you'd be happier elsewhere."There was absolutely no basis for Clay to state thatDutson would be "happier elsewhere." I find that this isa direct reference to Dutson's PHPA activities and re-flects the true and real reason for Dutson's discharge.Accordingly, I shall order that Respondent offer rein-statement to Dutson and make him whole, plus interest.E. Robert C. Mitchell1. Introduction-Complaint paragraphs 9 and 10dismissedAs with the other Charging Parties, Mitchell is an ex-perienced helicopter pilot. He began as a helicopter me-chanic with the U.S. Army in Vietnam in the 1960's,servicing mostly Bell helicopters, including Bell 206's.He graduated from flight school in January 1972, subse-quently becoming an instructor pilot. On leaving theArmy in November 1977, he was hired immediately byPHI. His background experience and education include adegree in aviation flight technology and he is classifiedas an air transport pilot, which Mitchell described assomething similar to a master's degree in aviation. Withrespect to the tests administered by the Federal AviationAdministration (FAA), he scored a 92 on the instrumenttest and a 90 on the visual flight rules test.Mitchell was quite active for the Union and had morethan one conversation regarding PHPA with Area Man-ager Shugart, base supervisor for the Houma, Louisiana,base where Mitchell was assigned. In early 1980, appar-ently around January or February, Mitchell and pilotHou Whin flew to the Placid Oil Company, a customerof PHI, in Houma, Louisiana. John Cross, transportationmanager for Placid Oil Company, spoke to Mitchell andWhin on this occasion. He said that he wanted them toknow that if the Union went through at PHI, that Placidwas going to drop PHI and Mitchell and Whin would beout of jobs.Later that same day, Mitchell told Shugart about theconversation. Shugart responded, "That's right. I askedJohn Cross to talk to you guys about this Union becausehe's in the oil business, and you obviously don't believeany of us that it's going to destroy the Company and Iwanted John Cross to talk to you pilots. I've even askedhim to come over here to the base and talk to the rest of64 PETROLEUM HELICOPTERS, INC.the pilots." Shugart impliedly denied this allegation in hisown testimony. He conceded, however, that the oil com-pany customers of PHI would question him on occasionto see what was going on. Shugart describes them as cu-rious, and testified that they did not say what theywould or would not do if the Union came in. I creditMitchell regarding this conversation. iMitchell also testified that after the election (whichPHPA lost) a lot of the pilots went around saying theyhad voted for PHI even though Mitchell knew they hadvoted for PHPA. Mitchell could not stand their insincerereversal, so he specifically told Shugart that he wantedhim to know that he had voted for PHPA and wasproud of it. This conversation was within the first weekafter the election. Shugart responded that Mitchell hadbetter walk a fine line because there would not be anysecond chances. In his own testimony Shugart admittedthat after the election Mitchell did say he had voted forthe Union and did not want Shugart to believe that hewas two-faced. Shugart said okay, that the election wasover and it was time to get on to other things. He deniedsaying that Mitchell had to walk a fine line and would begiven no second chances. Based on demeanor factors, Icredit Mitchell over Shugart. Moreover, I note that Shu-gart's admission that Mitchell referred to not wanting toappear two-faced supports Mitchell's version that otherpilots, formerly prounion, were now saying they hadvoted for PHI and Mitchell wanted to disassociate him-self from that group of pilots.In September several pilots were in the pilots' loungediscussing the fact that a prounion pilot, Lonnie Hall,had been discharged. Shugart remarked, "Well, youknow there's not going to be any second chances forthose guys." In the presence of other pilots (neithernamed nor numbered in the record), Mitchell said,"Well, in my case you probably wouldn't even give me afirst chance, would you?" Shugart looked at Mitchelland said, "That's right, Bob, I wouldn't." Shugart deniesmaking any such statement. I credit Shugart in hisdenial. Although I have credited Mitchell in some re-spects over Shugart and other witnesses, in other re-spects I find Mitchell's testimony to be unpersuasive. Ifind it unlikely that Shugart would make such an incrimi-nating statement in the presence of many witnesses.Moreover, the General Counsel offered no corroboratingtestimony from any of the several pilots who supposedlywere present. Accordingly, I shall dismiss complaintparagraph 9. 19Complaint paragraph 10 alleges that on or about Octo-ber 18 or 19 Respondent, by its supervisor and agentGeorge Park, at its Houma, Louisiana, base, threatenedan employee (Mitchell) with discharge because of hisunion and/or protected concerted activities. The supervi-sory status of Park is in issue. Testifying in support ofIa The conversation, outside the statutory limitations period, was notalleged in the complaint and the General Counsel offered it for back-ground purposes only.:9 Although the foregoing testimony was offered in support of com-plaint par. 9, the complaint allegation alleges that on several occasions inSeptember Shugart "admonished an employee [Mitchell] for engaging inunion and/or protected concerted activities, and instructed said employeeto discontinue said activities." No such evidence was offered by the Gen-eral Counsel.this allegation, Mitchell asserted that on the occasion inquestion (a weekend when the base supervisor was offduty and lead pilot Park was in charge) Park becameangry because Mitchell did not deliver a message proper-ly to another pilot. According to Mitchell, Park said thathe was going to get Mitchell if PHI did not get him first.Park allegedly said that he was going to see to it person-ally that Mitchell was fired because he thought Mitchellwas lazy and because of Mitchell's attitude. Mitchellasked what he meant by lazy and Park described an inci-dent. Mitchell told him that he was confused on the inci-dent, and Park said he would check into it. With respectto attitude, Park allegedly said, "You have got the worstattitude here." Mitchell testified that Park was referringto Mitchell being so vocal on behalf of PHPA. Howev-er, he subsequently testified that Park did not use theterm "union." That about ended the conversation. Twodays later, Park supposedly apologized in the presence ofother pilots for calling Mitchell lazy, saying that he hadchecked into the matter and had discovered that therewas no foundation for the story he had heard.Park testified that he had to talk to Mitchell constantlyabout his playing cards because Mitchell did not want tointerrupt a card game in order to service a customer. Forthis reason, he told Mitchell that he had a bad attitudetoward his job and that he "bad mouthed" PHI. Parktestified that he was not involved in Mitchell's discharge.He emphatically denied that he ever made an apology toMitchell in the presence of other pilots of accusingMitchell of being lazy.On the occasion when Park talked to Mitchell aboutthe card playing, he said he told him that he and pilotHou Whin had to decide whether they wanted to make aliving playing cards or flying helicopters. Mitchell saidthat he knew that Park was after his job. Park deniedthis and said that if he were, he would make a concertedeffort at it. Park said, "Every man needs a job, but Ithink every man should take an interest in keeping it."He again denied that he was after Mitchell's job.I am not persuaded by Mitchell's testimony on thisevent. Park struck me as a candid witness in this respect.Moreover, it is undisputed that the pilots would playcards while waiting at the base for assignments. Al-though Mitchell denied that PHI had any problem withhim regarding a reluctance in leaving a card game toservice a customer, I do not credit that denial and Icredit the version given by Park. Accordingly. I shalldismiss complaint paragraph 10.2. Mitchell dischargedThe events giving rise to Mitchell's discharge oc-curred on Wednesday, November 5, and Thursday, No-vember 6. On November 5, Mitchell was flying a Bell206L-I to an offshore site of Placid Oil Company. As heneared his destination, and while flying in a crosswind,he observed that the helicopter developed a vibrationwith the intensity increasing. Thinking that the wind hadpicked up, he turned the aircraft into the wind to see ifthat would affect the intensity of the vibration, but it didnot. In addition to the vibraticn, Mitchell noticed a bang-ing noise from above and to the rear of the aircraft.65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMitchell then turned back on course and continued to hisdestination since that was the closest safety point. Afterdischarging his passengers at the destination site, he hada pilot-mechanic, Royce (Mitchell could not recall hissurname), check the helicopter. Mitchell testified thatmechanic Royce found what appeared to be a crack inthe tail rotor and excessive play in the transmission sup-port mounts and also in the swash plate. Mitchell in-spected the components along with the mechanic. Al-though the mechanic said that there were definite prob-lems with the aircraft, he felt that it was safe to fly backto the Houma base where the mechanics there werebetter equipped to work on it.20On returning to the Houma base, Mitchell related theproblems to an unidentified mechanic who said that hewould fix it, but that Mitchell should not write it up.When Mitchell asked why not, the mechanic repeatedhis request that he not write it up and promised that itwould be fixed that night. In Mitchell's words, "I don'tknow why they do that. Mechanics are funny. You writesomething up, they go crazy." As the record reflects,when a pilot "writes up" a helicopter as having a me-chanical deficiency, it grounds the aircraft until it re-ceives an airworthy clearance by maintenance. Therecord also reflects that pilots are required by PHI rulesto log all discrepancies (Resp. Exh. 20).The next morning Mitchell observed from the engineerreport sheet that maintenance had been performed on thehelicopter the night before. The maintenance sheet(Resp. Exh. 10(a)) indicates that four items of mainte-nance had been performed. The third item involved re-moving pylon links and installing "serviceable pylonlinks." These are support mounts for the transmission ofthe aircraft which are situated above or on top of thehelicopter. The fourth item states that the mechanicchecked the swash plate and found it to be within serv-iceable limits.According to Mitchell, he took the helicopter on a testflight and immediately observed the vibration and bang-ing noise. On returning to the base, a mechanic walkedup and asked how it went. Mitchell informed him that itwas still "messed up." The mechanic brought up a main-tenance stand, opened up the cowling and remarked thathe could see what the problem was. Mitchell climbed upbeside him and the mechanic pointed to the transmissionrestraint mount and said, "This is your problem. Thatwill definitely cause a banging and a vibration." WhenMitchell asked why they did not notice it last night, themechanic replied that he did not know because he didnot work last night. Mitchell asked if the mechanic hadanother one, and the mechanic replied that they had onein stock, but they would have to pull the aircraft into thehangar and it would take about 4 hours to fix becausethey had to remove the whole transmission.Mitchell then went to tell Base Supervisor Shugartwhat had happened, and Shugart replied that he wantedto go for a ride and test it for himself. It is undisputedthat at some point that morning Shugart did take the hel-20 Neither party called mechanic Royce as a witness, and none of thepassengers, unidentified in the record, testified. The testimony of any ofthese people could have assisted greatly in the difficult task of resolvingthe credibility disputes in Mitchell's case.icopter for a test ride with Mitchell accompanying him.According to Mitchell, Shugart agreed that it definitelyhad a vibration and a banging noise, but explained thatthe banging noise was coming from a vent which wastaped up for the winter time. Mitchell disputed Shugart'sassessment of the source of the banging noise.According to Shugart, about midmorning on Novem-ber 6, he discovered that Mitchell's helicopter was notflying.2' He asked Mitchell what was happening, and thelatter replied that he had a vibration in his aircraft. Shu-gart asked what maintenance was doing about it, andMitchell replied that they were inspecting the compo-nents. About an hour and a half later when Shugart re-checked on the matter and asked mechanic KennethBruning about the aircraft, he learned that Bruning feltthe aircraft was airworth and that he could find no faultwith it. Shugart then went to Mitchell and told him thatmaintenance could find nothing wrong and suggestedthat he and Mitchell take a test flight to see if they couldidentify the problem. In his testimony Shugart concededthat it was not unheard of for a pilot or a mechanic tohave trouble making a determination. They went on atest flight, with Shugart at the controls. Mitchell toldhim that there was a banging noise and a vibration. Afterthe test flight of about 15 minutes, while they wereseated in the helicopter waiting for the mandatory 2-minute cool down, before turning off the engines, Shu-gart told Mitchell that he observed nothing more than aslight two vibrations per revolution of the blades.22Shugart denied that he heard the banging noise thatMitchell was complaining about. He testified that a "2per" vibration would cause maps or other papers on thedash to vibrate slightly. He told Mitchell that he had tosign the aircraft off as airworthy and told him that hewould fly it all day if he were the pilot. Mitchell repliedthat he did not want to fly the aircraft. They then wentto Shugart's office and talked some more about vibra-tions in helicopters. Finally, Shugart said that the heli-copter was airworthy. "Either you have to fly it, or Ihave to pick up the phone and call Lafayette and get apilot down to fly it." Mitchell testified thai his statementmeant that once he calls Lafayette headquarters, thematter is out of his hands. Shugart did telephone Vice21 On cross-examination he placed the time as around 8 a m.22 The term of two vibrationls per revolution is described by variouswitnesses and exhibits as inherent with a two-bladed helicopter. The ex-planation is rather technical, but it relates to the fact that as each bladerotates past a point, a vibration will be created A "3 per" vibration theo-retically then would be experienced only on a 3-bladed helicopter. Whenvibration becomes abnormal, it supposedly is referred to as excessive orabnormal, but not as a "3 per" or "4 per" on a two-bladed helicopter.This information is relevant because at one point in his testimony, Mitch-ell referred to the excessive vibration as a "3 per" and that it was a termBell Helicopter used for the aircraft because of its nodomatic suspensionsystem for the transmission and rotor. The nodomatic system appears toact as a supershock absorber. On cross-examination Mitchell admittedthat technically it is impossible to have a "3 per" in a two-bladed aircraft.Mitchell also asserted during his cross-examination that the Bell Heli-copter manual states that the pilot should never feel any vibration in themodel 206L-I because of the nodonatic suspension, and that the pilotshould therefore ground the aircraft for correction if the pilot ever doesfeel "a vibration." The pages (Resp. Exh. 21) from the manufacturer'smanual received in evidence do not support Mitchell's testimony in thisrespect as we shall see below in the discussion of mechanic Bruning's tes-timony.66 PETROLEUM HELICOPTERS, INCPresident Dougherty and informed him that he had apilot who did not want to fly an airworthy aircraft. An-other pilot was sent to fly the aircraft.Kenneth W. Bruning, Jr., was a junior mechanic inNovember 1980. At the time of his testimony he had ad-vanced to senior mechanic with a total of 5-1/2 years'service for PHI. He began working for PHI in June 1976after graduating from Emory Riddle Aeronautical Uni-versity with an airframe and power plant mechanic li-cense after 18 months of schooling.Bruning testified that about midmorning on November6 he was advised by "Operations" that a helicopter wasreturning with a maintenance problem with a requestthat a mechanic meet him.23 Bruning testified that hemet Mitchell when he landed, and Mitchell advised thathe was experiencing an inflight vibration and asked themechanic to go for a check flight, which they did.24Thetest flight lasted 10 or 15 minutes. Bruning testified thatat first the aircraft felt normal to him with no abnormalvibration taking place. "So I sat and concentrated to tryto feel the vibration and was able to pick out a slighttwo per rev vibration in the aircraft." In his testimonyBruning explained that he utilized a technique commonwith maintenance people by placing a pencil on the dash-board and watching for the amount of movement by thepencil during the flight. He testified that it was a "veryslight" two vibrations per revolution. Bruning identifiedthe pages from the PHI maintenance manual for the Bellmodel 206L-1 (Resp. Exh. 21). In section 65-4, LowFrequency Vibration, page 2 of the exhibit, appears thefollowing statement:Two per rev (2/rev) vibrations are inherent withtwo bladed rotor systems and a low level of vibra-tion is always present. .... An increase in the 2/revlevel of the rotor itself can be caused by worn orloose parts in the rotor hub or looseness in the ro-tating controls. The correction of excessive 2/revvibrations is primarily dependent upon the mechan-ic. The pilot cannot determine the exact cause andhence cannot prescribe specific corrective proce-dures.Bruning testified that in his experience the foregoingstatement from the Bell helicopter maintenance manual isaccurate.25During the test flight Bruning told Mitchell that therewas a slight "2 per" present, but that he did not feel thevibration level was unusual or abnormal or that it re-quired any action. Nevertheless, Mitchell insisted thatthe vibration had not been present until the previous dayand inquired as to what would make the vibration sud-denly appear. Bruning explained that perhaps he hads2 This is consistent with Mitchell's version that a mechanic met himafter Mitchell made his own test flight that morning.24 Mitchell logically might or might not have asked the mechanic togo on another test flight. Were it necessary to resolve, I would creditMitchell that no mechanic went on a test night with him.as Sec. 65-2 contains this observation:Even experienced pilots sometimes make the mistake of concentrat-ing on feeling one specific vibration and conclude that the vibrationlevel is higher than normal when actually it isn't. It just seems sobecause the pilot is concentrating on it.started concentrating on the vibration and it then seemedworse than what it actually was. Mitchell still insistedthat the vibration had not been present the day before.On returning to base, Bruning inspected the rotorhead, the swash plate area, the transmission restraintarea, and other parts. The only discrepancy he notedwas a small amount of play in the right-hand sphericalbearing of the transmission restraint which would con-tribute to a "2 per rev" vibration. He testified that in hisjudgment the play was not excessive or outside the man-ufacturer's limits, and that the part did not requirechanging.Bruning testified that Mitchell did not mention anybanging noise or a cracked tail rotor nor excessive playin the svwash plate area. Bruning testified that he spentapproximately 35 to 45 minutes on the inspection whichhe described as plenty of time to conduct an adequatevisual and hands-on inspection of the aircraft. Bruningtestified that Mitchell never joined him during the in-spection. Following the inspection, Bruning advisedMitchell of his findings, including the small amount ofplay in the transmission restraint bearing, and advisedhim that he did not think the bearing was worn pastlimits. He told Mitchell that he did not think the part re-quired changing, but that they could go ahead and checkinto it further that evening. Mitchell seemed to acceptthe information and then asked how long it would taketo change the transmission restraint. "And I told him,myself doing it during the day alone, it would take ap-proximately four to four and a half hours from start tofinish." Bruning testified that Mitchell acknowledgedthat information, but said nothing else. Bruning then leftOperations (apparently the office area of or near Shu-gart) and went back to his other assigned duties.26Bruning testified that it is not unusual for there to bean increase of nonspecific complaints by pilots at the endof their hitch. These complaints "require a lot of timechasing down a problem and it's just that there seemedto be more of them on the last day of the hitch thanthere are during the work week." Bruning stated that hecould not explain why that is so, but that it doeshappen.27During the rebuttal, stage pilot Dutson ex-plained that it is a common practice for pilots to help themechanics on their own shift from having to start somelengthy maintenance task on their last day of the workhitch where the problem is something that can wait untilthe next day for the mechanics of the new hitch toarrive. That is, the pilots are doing a favor for the me-chanics on their own hitch so long as the problem is notsomething which would affect safety.Some 30 to 45 minutes later, Bruning received a callfrom the lead pilot wanting to know about the status ofMitchell's helicopter. This surprised Bruning, and he toldlead pilot Fay Buck, who called, that he was not work-ing on the aircraft and that the helicopter was free to go.26 Bruning's own version is a bit confusing. It would seem that Mitch-ell would be justified in thinking that Bruning was going to work on theaircraft. While Bruning in fact did nothing further on the helicopter, henever told Mitchell that he deemed the craft airworthy27 Pilots and mechanics work a 7-day "hitch" of 12 hours on and 12hours off duty followed by 7 days off duty.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Bruning, he previously had notified the leadpilot that the aircraft was ready to fly.a2 A short timeafter this conversation, Shugart approached and asked ifBruning wanted to take another look at the helicopter,and Bruning told Shugart that he had done a thoroughinspection on it and did not think it was necessary torepeat the inspection. Shugart asked if Bruning wassaying that the helicopter was airworthy, and Bruningreplied that without a doubt, yes, it was airworthy.Bruning testified that later that day he discussed thesituation with lead mechanic Earl Brewer. They decidedto remove the transmission restraint in order to resolveand put to rest any question about serviceability. Theyfound that the bearing had .004 of an inch axial wearwhich was still within the limits of .007 set by the manu-facturer in section 66-131.3b of the maintenance manual(Resp. Exh. 22). Although Bruning did not know at thehearing whether Respondent replaced the bearing, it ap-pears from the engineering report for November 6 thatonly the inspection was perfornted by them (Resp. Exh.11l(a)). However, the same engineering report shows thaton that same date mechanic Richard Lawson performedthe following work:Found transmission isolation mount to be worn inbearing areas. Removed isolation (wishbone) mountand installed serviceable mount.29Mitchell testified that the aircraft he flew did not havean inherent vibration problem, and that it felt "smooth assilk" during flight before he observed the vibration inissue. Although his pretrial affidavit stated at page 7 thatthe vibration he noticed on November 5 was constantand "in excess of normal vibration," he explained whathe meant by that phrase was that it was in excess ofnormal vibration which other helicopters exhibited andthat he did not mean that the helicopter he flew regular-ly exhibited a normal vibration.Mitchell also explained that he did not include in hisaffidavit information about the suspected crack in therotor or the problem with the swash plate. He testifiedthat when he gave his affidavit on January 15, 1981, heforgot to tell the Board agent about those problems.Mitchell testified that at the end of the test flight,while they were still in the helicopter, Shugart asked himwhether he was going to fly it. Mitchell replied that hecould not do so because of safety reasons. After theywere inside the building, and Shugart repeated the ques-tion, Mitchell told him again that he would not fly theaircraft. Mitchell also told Shugart that he was not refus-ing to fly, but that he was just refusing to fly the aircraft.He asked Shugart to get him another aircraft. Shugartreplied that either Mitchell fly that aircraft or he wasfired. Mitchell again repeated, "Jim, I'm not refusing tofly. Give me another aircraft." Shugart replied that theydid not have another aircraft and that he would have totake that one. At that point, according to Mitchell, Shu-l" Bruning's testimony raises the factually unanswered question of whylead pilot Buck would be calling Bruning about the status of the aircraftif Bruning already had told him it was ready to fly.29 Mitchell testified that such replacement on November 6 was afterhe was dischargedgart made a telephone call, and Mitchell went to get acup of coffee.Mitchell testified that the helicopter of pilot Hou Whinis assigned to Placid Oil Company also; that it is thesame model 206L-I; that Whin, although asleep in thetrailer awaiting an assignment, could have taken the as-signment; and that Shugart could have assigned Whin'shelicopter to Mitchell to fly that particular mission. Re-spondent offered no rebuttal to this testimony.Moments after Shugart's telephone call, the two re-sumed their conversation, and Mitchell repeated that hewas not refusing to fly generally, but only with respectto that aircraft. He testified that he told Shugart that hewas not going to fly a helicopter with a "sick rotorhead" because if the rotor head goes out, it is a guaran-teed fatality.30Shugart did not say anything, so Mitchellturned around and walked out of the office and sat downoutside the office. Moments later Shugart called himback in and told him that he was terminated and to driveto Lafayette to see Vice President Dougherty. Mitchellasked that if he was terminated, why did he have todrive to Lafayette just to be told the same thing. Shugartagreed and said that they could do it there, and he thenobtained from Mitchell his key, manual, and identifica-tion card. Mitchell had to wait the rest of the day sincehe was pilot in an airplane pool for a group who lived inPensacola, Florida.Later that day, Vice President and Chief Pilot Clay ar-rived on a general visit. While he was there, he invitedMitchell in to hear his story. When Mitchell reached thepoint of describing his turn into a crosswind to see if ithad a change on the vibration, Clay raised his hand overhis head, then slapped his knee and said to Shugart, whowas present, that he could see what the whole problemwas. "Bob is obviously ignorant of helicopters." Mitchellasked what he meant, and Clay stated that there was noway he could pick up a vibration flying in a crosswind.Mitchell disputed this and told him that a helicopter willfeel as if it is about to fall apart if it is flying at maximumgross weight in a strong crosswind. Clay said he hadnever heard that. Mitchell told him simply to ask theother helicopter pilots. Clay then said that he heard thatMitchell had passed his air transport pilot test. Mitchellreplied that he had, but had not yet taken the check ride.Clay asked for the scores, and Mitchell told him 92 onthe instrument and 90 on the visual. Clay said thosescores were pretty good. He then asked Mitchell to givehim the definition of the "Coriolis effect." Mitchell testi-fied that he was rather flustered at this even though hejust had the question on the test, and asked Clay to startthe definition with a couple of words and he wouldfinish it. Clay said he could (would) not do that.Clay then asked Mitchell if he would accept a suspen-sion, and Mitchell stated that he did not feel he deservedo0 Although Mitchell did not explain this, the record indicates that hemeant that the blades could not turn during a fall That is, there wouldbe no autorotation. In autorotation, even though the engine might be offin an emergency landing, the blades will turn during the fall thereby pro-viding enough lift to slow the descent for a safe landing. The record re-flects that pilots receive training in autorotation. Indeed, some do it forkicks (Michel). See also the FAA's publication AC 61-13B, Basic Heli-copter Handbook, p. 91, "Autorotation" (1978).68 PETROLEUM HELICOPTERS, INC.either a suspension or a discharge. Clay then asked himto write a statement telling him about the events and thathe would investigate it. Mitchell said he would. At thatpoint, he left the office and went to a place where hewrote out the statement which he then gave to Clay.31Clay told him that he would probably hear something bythe following Monday. Thereafter, Mitchell returned tohis home in Pensacola, Florida, and the followingMonday or Tuesday, Shugart telephoned him and toldMitchell that he was in fact still fired.32Shugart offeredto give an oral recommendation on behalf of Mitchell,but stated he could not put something in writing becausethat could be used against the Company.When testifying as the General Counsel's first witness,Chief Pilot Clay stated that the bases for Mitchell's dis-charge were his insubordination in refusing to fly a heli-copter and the additional reason that he was very defi-cient in his knowledge of aerodynamics in helicoptersand specifically in the helicopter he was flying. Finally,Clay added that Mitchell failed to personally inspect thecomponents of the helicopter to look for any potentialproblems. During Respondent's case Clay identified thepersonnel status form (Resp. Exh. 19) as the companydocument reflecting the reason for Mitchell's discharge.The reason stated on the form reads:Terminated-Found to be very deficient in hisknowledge of aerodynamics and of the aircraft towhich assigned. Refused to fly A/C deemed airwor-thy by maintenance and area manager.The foregoing personnel form is dated (Monday) No-vember 10, 1980, and was approved by "CD." The ini-tials apparently are those of Vice President Carl Dough-erty.Clay testified that after his arrival at the Houma basein midafternoon, it was decided in discussion with Shu-gart, Dougherty, and Director of Personnel Michel (thelatter two apparently by telephone) that Mitchell shouldbe suspended "until we did a more thorough investiga-tion and before we made a final decision on his actions."Clay testified that Mitchell's termination was rescindedand he was placed on suspension, and that Mitchell wasbrought into Shugart's office so that Clay and Shugartcould explain this to Mitchell.33Clay testified that heasked Mitchell to describe the vibration and problem thathe had in his investigation of the matter.According to Clay, Mitchell admitted that he did notlook under the cowling at the components which mighthave caused the vibration nor did he inspect any of thealleged defective equipment. Clay testified in conclusion-ary fashion that when he asked Mitchell several ques-tions concerning vibrations in the helicopter, Mitchell3" Clay also testified that although he asked Mitchell for a report atthe time of the suspension, he did not recall Mitchell submitting such areport. I credit Mitchell's version that he in fact submitted a writtenreport.8s Mitchell asked for the reason, and Shugart replied, "Well, Stan Clayfelt that [It was] due to your lack of knowledge of the aircraft.""I Director of Personnel James I. Michel testified that he entered theMitchell case after Shugart's initial contact with Dougherty and Dough-erty's instructions to terminate Mitchell. Michel recommended that, be-cause the immediate discharge was not within PHI's standard procedure.Mitchell should be suspended pending a further investigation.appeared to have a very great lack of knowledge of thehelicopter and its mechanics as well as vibrations. Whenasked for more detail, Clay testified that he did askMitchell specific questions such as the amplitude and fre-quency of the vibrations. "I don't remember the wordshe used, but it was very obvious that he didn't under-stand what caused, apparently, what caused the vibra-tions in the helicopters, or this helicopter. And especiallythe fact that he made no effort to inspect the helicopterto see what could have been worn, or damaged thatmight have caused this vibration."Clay testified that Mitchell apparently had a lack of in-terest in helicopters and:I think this man shouldn't even be flying a helicop-ter. He admitted that he had never looked under thecowling of that helicopter, when the cowling's beenremoved, since he was first initially qualified in thathelicopter.Clay explained that the "cowling" is the thin metal mate-rial which covers the area of the transmission andengine.Clay testified that he "may" have asked Mitchell aboutthe Coriolis effect because he did ask Mitchell some ques-tions on aerodynamics in which Mitchell appeared defi-cient. When asked on direct examination what the Corio-lis effect is, Clay answered:Well, Coriolis effect is the-is the-as an example,if you shot a cannon ball from the equator of theearth towards the North Pole, it would not traversea straight course. It would travel in a curvedcourse. And this affects helicopter rotor systemsand the vibrations that occur in helicopter rotorsystems. A Coriolis effect.Q: Was he able to explain to you what the Corio-lis effect was?A: No.One must question whether Clay would have been satis-fied with this "definition" had it been expressed byMitchell.One definition of the Coriolis effect appears at page107 of the FAA's Basic Helicopter Handbook, AC 61-13B(1978):The tendency of a mass to increase or decrease itsangular velocity when its radius of rotation is short-ened or lengthened, respectively.34A more lucid description of Coriolis, as it pertains tothe example Clay was attempting to cite, appears atVolume 5, "How It Works," The Illustrated Encyclope-dia of Science and Technology, page 664 (1978):3" And at p. 15:CORIOLIS EFFECT might be compared to spinning skaters. Whenthey extend their arms, their rotation slows down because theircenter of mass moves farther from their axis of rotation. When theirarms are retracted, their rotation speeds up because their center ofmans moves closer to their axis of rotation.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoriolis and the laws of motion. According toNewton's first law of motion, a body continues tobe at rest or in a state of uniform motion (that is,moving in a straight line with constant speed) unlessacted upon by a force. If a body appears to move ina curved path to an observer, then, to that observer,there must be a force acting on the body to producethat effect.When a man throws a ball, he does not allow forthe fact that the Earth is rotating beneath him. Bythe time the ball reaches its destination the Earthhas rotated slightly and the ball lands a little to theside of where it was aimed. If the effect were largeenough to be seen, it would appear to the man as ifan unknown force had made the ball swerve fromits course: this is the Coriolis force. It is not somuch a "real" force as an apparent force whichonly exists because of the rotating frame of refer-ence-in this case the Earth.On cross-examination Clay made another effort to ex-plain the Coriolis effect when asked how it applied to theBell 206L-1:A helicopter in forward flight tilts its rotor systemforward of the mast. That is the mast-assuming themast is vertical. The rotor tip path plane would tiltforward to pull the helicopter forward. As-be-cause the blades in a hover are in what we call aconing position, that is the tips of the blades moveupward and are a little bit closer to the center ofmass, when they're under lift than when they'resprayed out, that means that there has to be accel-eration and deceleration force caused by Corioliseffect. Whereas, the blade moving in the high por-tion of the plane, that is, over the rear of the heli-copter, would have to travel-the blade tip at therear of the helicopter would have to travel at aslightly faster rate than the blade tip on the forwardhalf of the rotor disc.What Clay was attempting to say seems to be that atdifferent stages of flight the tip path plane of the blades,if pictured as a circle, disc, or inverted cone, will tilt for-ward, or away from, the mast. That portion of the tippath plane which is tilted up closer to the mast will beturning slightly faster than the tip of the blade which issweeping lower and away from the mast. At times the(downward) tilt will be forward (and the blade tip at thefront of the aircraft will be going slower while the reartip will be in a higher plane or arc and sweeping fasterbecause it has a closer angle or distance to the mast), andat other times the tilt will be to the rear.While this discussion of physics is very interesting, therelevant point is that Chief Pilot Clay revealed his dis-criminatory motivation regarding Mitchell by his own in-ability to present a simple, lucid testimonial descriptionof what on earth he was talking about regarding the Co-riolis effect. He asked Mitchell for a definition of some-thing which Clay could not himself either (1) define or(2) describe (in any understandable way), and then firedhim because, in part, he could not recite it. Moreover, itdoes not appear, and Clay certainly made no attempt toexplain, just what practical relevance this knowledge(that the blade tip spins faster when it is closer to themast) has to do with one being a competent and safe hel-icopter pilot.35None of the record evidence regarding discharges ofpilots reveals a single instance of a pilot outside his pro-bationary period being discharged, even in part, becausehe did not answer a question regarding aerodynamics tomanagement's satisfaction. Indeed, there is no evidencethat management has ever quizzed an experienced pilotin such a fashion-even when pilots have damaged air-craft through pilot error.ConclusionIn Mitchell's case there is no witness I credit com-pletely, but I do credit Mitchell in general. Moreover,Respondent's own records reveal that an important com-ponent in relation to vibration-the "wishbone" transmis-sion mount-was replaced on the very day Mitchell wasfired for refusing to fly the particular helicopter becausehe in good faith felt that it had a serious vibration prob-lem. As both testimony and exhibits reflect, it is not un-usual for there to be differences of opinion about vibra-tions or even imagined "excessive" vibrations. Even ifMitchell was wrong, he still, I find, was in good faith.It is clear that Respondent discharged Mitchell inmajor part because of his "insubordination" in refusing tofly the helicopter in question.3sHowever, Director ofSafety Cadoret acknowledged that under Part 91.3 ofFAA regulations (G.C. Exh. 22; 14 CFR sec. 91.3), thepilot has the final authority to ground an aircraft he feelsis not airworthy. Cadoret expressly stated that section91.3 includes the pilot's assessment that an aircraft is notworthy to take off.3' He testified that when maintenanceclears the craft as airworthy, the pilot must again operatethe craft before he may again ground it. As a practicalmatter, Cadoret testified, eventually the pilot and mainte-nance (sometimes with the assistance of another pilot)agree. In short, Cadoret asserts that a stalemate does notoccur.Yet a stalemate did occur in Mitchell's case. Mitchelltestified that not only did he rely upon his commonsensein refusing to fly the particular helicopter, but he alsorelied upon section 91.3. Indeed, during his conversationwith Area Manager Shugart at the completion of the testflight by Shugart, Mitchell referred to the safety factoras one reason as well as "professionally" that he was re-fusing to fly the helicopter. I find that Mitchell wasacting upon the good-faith belief that the helicopter wasunsafe because of a vibration problem. It is well settledas Actually, it would be unfair to say that Mitchell lacked knowledgeabout the faster spinning principle. He had momentarily forgotten thedefinition of a physics term. He was not asked by Clay to explain whythe tip path of the blades moves faster when closer to the mast, nor washe asked what practical impact that has (if any) in flying a helicopter.S5 Mitchell's credited testimony that he repeatedly asked for anotherhelicopter, saying that he was not refusing to fly generally, is undisputed.When Respondent declined to assign Mitchell the other available helicop-ter, it revealed its animus toward him because of his PHPA activities37 14 CFR sec. 91.3 provides:(a) The pilot in command of an aircraft is directly responsible for,and is the final authority as to, the operation of that aircraft.70 PETROLEUM HELICOPTERS, INC.that Mitchell's concern need only have been grounded ingood faith. He did not have to be objectively correct forhis refusal to fly the helicopter to be protected.38And it is clear that the other pilots expressed concernand disbelief in the pilots' lounge that very day on learn-ing of the reason for Mitchell's discharge. Thus, accord-ing to Mitchell's credited testimony, pilots were sayingto each other, "'Did you hear what Mitchell got firedover?' And they were going crazy."In these circumstances, Mitchell was engaged in pro-tected concerted activity in exercising the safety rightsgranted to all pilots by 14 CFR section 91.3(a), and Re-spondent violated Section 8(a)(I) of the Act in discharg-ing him for his exercising that safety right. Alleluia Cush-ion Co., Inc., 221 NLRB 999 (1975).39I also find that a major reason Respondent dischargedMitchell was the pilot's PHPA sentiments and activities.Indeed, Chief Pilot Clay went out of his way to seek abasis for discharging Mitchell-after earlier firing himprematurely and contrary to PHI's own policy of suspen-sion pending an investigation. The grounds Clay invent-ed and used as pretexts were (other than the insubordina-tion-refusal), first, ignorance of aerodynamics and,second, a lack of interest a normal pilot would have inlooking at the suspected components.40I find the secondto be factually false, and Clay demonstrated the first isludicrous by virtue of his own ineptitude in answeringthe same question he posed to Mitchell.Accordingly, I shall order that Respondent reinstateMitchell and make him whole, with interest.F. Robert J. DaviesA pilot for 20 years, Davies started flying with theCivil Air Patrol when he was 14 years of age. In 1967 heentered helicopter flight training in the United StatesArmy. He thereafter flew for 1,000 combat hours inVietnam. Upon his return to the United States, Davieswas assigned as an instructor pilot at Fort Rucker, Ala-bama, for approximately 14 months. After leaving themilitary he worked for a year as a ferry pilot under con-tract with the Iranian government flying helicoptersfrom Milan, Italy, to Tehran, Iran. Following that expe-rience, he entered Emory Riddle Aeronautical Universi-ty where he enrolled in aeronautical engineering. At thesame time he enrolled in flight lessons for fixed wing air-craft. He ultimately received his commercial airplanepilot license, his airplane instrument license, and a mul-tiengine airplane license. Following completion of hisflight training, he was employed in Southeast Asia withas There may even have been an objective basis for Mitchell's concernwhen one recalls that on November 5 the transmission pylons were re-placed (Reap. Exh. 10(a), item 3), and on November 6 the transmissionisolation (wishbone) mount was replaced (Resp. Exh. II(a), item 3). Thewishbone mount was replaced the same day Mitchell was fired, but afterhis termination (Mitchell).50 In effect, Mitchell was engaged in a strike with respect to his heli-copter, and his strike was protected by 14 CFR sec. 91.3(a). Respondentcould not lawfully fire an employee engaged in a protected strike.40 Respondent seeks to have it both ways on the second point. On theone hand Clay faults Mitchell for not trying to "make like" a mechanic.yet on the other hand it faults him and Davies when they sought to exer-cise their mechanical knowledge and experience (i.e.. Mitchell that hiscraft was unsafe to fly, and Davies that his helicopter was safe to fly).Air America Incorporated as a contract pilot for theUnited States Government. He thereafter became em-ployed with PHI on October 30, 1974, until his termina-tion on November 26, 1980. At the time of his termina-tion, Davies was assigned as a line pilot at the SabinePass, Texas, base where Byron Stone was the area man-ager. Davies flew the Bell model 212 helicopter for PHI.In May or June 1979, Davies became vice president ofPHPA, and thereafter distributed leaflets and handbillsand mailouts to pilots at different bases within PHI. Heattended the December 1979 representation hearing inCase 15-RC-6578, although he did not testify.One evening in July 1980, Davies had a discussionwith two other pilots in which Davies contended thatthere were inequities in Respondent's check ride system.This was at the Intracoastal City, Louisiana, base ofPHI. The following morning, Intracoastal Area ManagerLee Bundy engaged Davies in conversation. Aftermaking reference to the topic that Davies and the otherpilots had discussed the previous evening, Bundy said hethought at first that Davies was just misled by the peoplewith PHPA, but that now he thought that Davies wasvicious and a cancer and he would try to get Davies outof the Company any way he could including, if neces-sary, kicking Davies "in the balls" to do it. Davies re-plied that he was happy flying for PHI and intended tostay with the Company.41Complaint paragraph 8(a) alleges that in September1980 Area Manager Lee Bundy, at Respondent's Intra-coastal base, informed employees that wage increaseswould be withheld because of their union activities.Complaint paragraph 8(b) alleges that in September 1980,at the same location, Lee Bundy "impliedly denied futurewage increases because of the Respondent's financialresistance to the Union."Davies explained that at the beginning of each hitchthe base manager has a meeting with the pilots to informthem of what has happened during the last hitch, to de-scribe weather conditions, and to notify them of otherproblems or notes from the Company. On one Mondayin September 1980, following a Friday supervisors' meet-ing which he had attended, Bundy began his discussionwith the pilots by telling them what had happened theprevious week and described weather conditions andother company matters. He then stated that there wouldbe no 5-percent raise in the near future because PHI wasnot sure how much money it was going to make thatquarter. When Davies smiled at this, Bundy seemed tobecome upset, pointed to Davies and said, "Yes, you."Bundy then stated, "You and the Union are the reasonthat we're not going to get a raise because we had tospend so much money on you." In the presence of some30 to 35 pilots in the room, Davies rose and told Bundythat he did not want him to speak to him in that fashionin the presence of his peers. Bundy told Davies not tolaugh while he was talking. Davies responded that hehad not made a sound and there were 30 witnesses thereto prove it. At this, Bundy turned and walked back intohis office.41 The General Counsel offered the evidence only for the backgroundpurposes of knowledge and animus.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavies testified that in the 6 years he was with PHIthe Company generally gave two 5-percent pay raiseseach year, one near the beginning of the year in Febru-ary or March and the other near the end of the year inSeptember or October.Warren H. Bahlke, a line pilot with PHI for nearly 7years at the time of his testimony, gave a similar accountof the statements by Bundy and Davies as describedabove.Bundy denied having any conversation with Davies inwhich he allegedly told Davies that the pilot was viciousand a cancer and that Bundy was going to get rid ofhim, and Bundy further denied telling the pilots in Sep-tember that they were not going to get a raise. In fact,Bundy testified that in September he told the pilots thatthey were going to receive a 5-percent raise effective inNovember.42As the General Counsel did not offer anyevidence rebutting the assertion by Bundy that the pilotswere going to receive the raise in November 1980, I con-clude that PHI did in fact announce the raise on Septem-ber 2 and did in fact grant a 5-percent pay increase inNovember 1980.43 However, this does not necessarilyresolve the issue of whether Bundy made the remarks at-tributed to him by pilots Davies and Bahlke. Because oftheir superior and convincing demeanor, I credit Daviesand Bahlke over Bundy. Moreover, it is entirely possiblethat at one point in August PHI might not have knownwhether it was going to grant its usual 5-percent pay in-crease, and Bundy so told the pilots; and yet at a laterpoint in August PHI determined that it could grant sucha pay increase at which point, on or about September 2,Bundy so told the pilots.44As described by Chief Pilot Clay, the personnel statusnotification form describes the basis for the November 25discharge of Davies as follows (Resp. Exh. 17):Terminated-Damaged aircraft landing gear be-cause of improperly positioning of aircraft on land-ing pad, then after observing that the aircraft wasdamaged he took it upon himself to fly the aircraftback to the base without a maintenance release.On November 20, Davies flew a Bell 212 helicopter tothe helipad of Sun Gas Oil Company, located about 4miles from the Sabine Pass base, to pick up passengers.The Sun Gas helipad was not an offshore location. It isundisputed that Davies improperly positioned the heli-copter on landing at the pad so that the rear of the leftskid was not completely on the pad. The skid of the Bell212 helicopter is made of a hollow aluminum tube ap-proximately 3 inches in diameter. The helipad was ele-vated about 12 inches above the surface of the surround-ing ground and skids are about 8 to 10 feet long. As thepassengers began loading baggage on the helicopter, theaircaft began to tilt back. Davies immediately increased42 Director of Personnel James I. Michel testified that the announce-ment (apparently companywide) was made on September 2.43 Accordingly, I shall dismiss complaint par. 8(b).44 However, I shall dismiss complaint par. 8(a) because of the variancebetween the allegation that Bundy's remarks occurred in September andmy finding that he made them in August. It is not surprising that Daviesand Bahlke were off as to the month of the remarks yet still be correct,as I find, that the incident occurred.the power of the helicopter, had the passengers disem-bark, moved the aircraft fully onto the pad, and notifiedthe Sabine base tower that he suspected some damage tothe aircraft and that he was going to shut it down, checkit out, and call them back when he found out what waswrong. After shutting down the engine Davies inspectedthe aircraft and discovered a fracture just forward of theaft left cross-tube on the left-hand main skid gear ap-proximately 20 to 30 percent of the diameter of the skid.Davies testified that the skid was not bent from its hori-zontal plane.45On determining that there was no majorstructural damage to the skid, Davies returned to the air-craft, called the tower operator, and told him to tell thebase supervisor and the lead pilot that he had crackedthe skid and was bringing the aircraft back to the SabinePass base. Davies then lifted off and flew the approxi-mate 2- to 3-minute flight (4 miles) back to the SabinePass base.On landing at the Sabine Pass base, Davies permittedthe engines to cool down. While that process was beingaccomplished, Area Manager Stone, lead pilot Scott, andan unidentified mechanic walked to the left side of theaircraft and inspected the damage. Stone came to the leftside of the aircraft as Davies was getting out, and Daviescommented that he would just pack his bags and keep onwalking. Stone said no, that he would not worry aboutit, that it was just another incident as far as he was con-cerned.46When Davies asked if he should fill out an in-cident report then, Stone replied in the negative becausethey were running late. Stone assigned Davies anotherhelicopter and Davies returned to the Sun Gas pad,picked up the passengers, and completed the assignedflight.As earlier noted, both Stone and Scott testified thatthe skid not only was fractured, but also was bent from 8to 12 inches off its horizontal plane. While the witnessesdescribed this as a "V" bend in the horizontal tube, itseems that they actually meant an inverted "V." This isso for two reasons: first, Stone did say that the skid hadbeen bent "up" some 8 to 12 inches approximately 3 feetforward of the aft cross-tube; secondly, if the skid in factwas bent, it would seem to have occurred by the processof the edge of the concrete pad acting as a fulcrum atthe point of the fracture with the weight of the baggageand passengers toward the rear from the fracture pointapplying weight and downward force toward the rear45 As we shall see, this is disputed by Respondent's witnesses, AreaManager Byron Stone and lead pilot Jim Scott46 Davies testified in a persuasive fashion, and I credit his testimonythat he did permit the engines to cool down for the required 2-minuteperiod, and I do not credit the testimony of Stone and Scott that Daviesquickly jumped out of the aircraft on landing and made his remark aboutpacking his bags and leaving.Davies explained that his remark about packing his bags and leavinghad to do with a standing joke among the pilots that everytime one ofthe pilots associated with PHPA was terminated, there was a beer partyat the Lafayette headquarters I interpret this to mean that Davies wasstating that he figured he would be discharged over the incident becauseof his PHPA association. Stone testified that although Davies made someremark about being terminated on leaving the aircraft, he, Stone, did notrecall making any answer to that comment. Instead, he simply toldDavies to take another aircraft and finish the flight assignment. I creditthe version of Davies, including the portion that Stone told him not toworry about the incident.72 PETROLEUM HELICOPTERS, INC.and behind the fracture point. While this is certainly alogical possibility, it also seems possible that Davies cor-rectly testified that the skid itself was not bent from thehorizontal plane in the sense that the ends of the skidwere horizontal. That is, any bend of the skid was con-fined to the one location of the skid and did not affecteither end of the skid. This would be so because eachskid is attached to the helicopter by two cross-tubes, onefore and one aft. Because the location of the fracture ap-peared between the two cross-tubes, it is quite possiblethat some bending did occur (although perhaps not thefull 8 to 12 inches as described by Stone and Scott) atthe fracture site. Although Scott also described the bendas 8 to 12 inches, he also described it as a curve. In syn-thesizing the testimony of the witnesses on this topic, Ifind that in addition to the fracture, there was somecurve indentation at the fracture site, but significantlyless than the 8 to 12 inches off horizontal described byStone and Scott, and that the major portion of the skidremained on a horizontal plane.Stone and Scott testified that about 1,500 pounds offuel were unloaded from the helicopter. This was donefor two reasons. The first was safety and the second wasin order to lighten the load that a crane at the nearbyMichigan-Wisconsin facility would have to lift when lift-ing the helicopter in order for the damaged skid to beremoved and a new skid bolted on. With respect to thesafety factor, Stone and Scott testified that in their opin-ion the helicopter, with its load of fuel, would create adangerous safety problem in the event the pilot had todo a run-on landing. This is explained as becoming possi-bly necessary in the event that one of the two enginesbecame inoperative during flight. Thus, had one of theengines gone out of service on the short flight back tothe Sabine Pass base, Respondent contends that pilotDavies would have been in the dangerous position oftrying to do a run-on landing with a damaged skid and aload of fuel. The helicopter could not be hover-landedwith only one engine, and the run-on landing would in-volve a landing similar to that of a fixed wing aircraftflying in at a relatively low speed and sliding to a stopwith one engine working. The danger factor would existif the skid were to collapse during such a run-on landing.If the skid were to collapse, this in turn could cause thewhirling rotor blades to strike the ground, possibly re-sulting in further substantial damage to the helicopter orinjury or death to the pilot. Although Davies disputedthe fact that the damaged skid would be in any danger ofcollapsing, it appears that Stone and Scott make thebetter argument with respect to the potential hazard. Onthe other hand, I find that Davies was of the honestopinion that there was no danger of the skid collapsing.In short, I find that Davies committed pilot error bymistakingly landing the helicopter in an incorrect posi-tion on the helipad at the Sun Gas Oil Company loca-tion. As will be seen, I find an additional pilot error inDavies' failing to recognize the potential danger ofhaving to land with a damaged skid and, therefore, dis-cussing this with supervision or maintenance before leav-ing.Chief Pilot Clay testified that after seeing the incidentreport filed by Davies on the matter, he conducted an in-vestigation. He first contacted Area Manager Stone andthen discussed the incident with Director of PersonnelMichel. Davies was then interviewed on Tuesday, No-vember 25. According to Davies, he met with Clay andVice President Carl Dougherty.47Davies testified thatthe conversation began with Clay saying he thought thiswas a very serious incident and wanted to know howDavies could make such a poor error in judgment with apad that size. Clay stated some measurements for thepad, and Davies said the measurements did not soundright to him. He then asked Davies why he moved theaircraft with the passengers on board. Davies informedhim that the passengers had disembarked before he repo-sitioned the helicopter. This seemed to surprise Clay, forhe said that such fact was contrary to what he hadheard. Clay again reiterated his statement that he consid-ered it a very serious incident and asked Davies to stepoutside so that he and Dougherty could make a decision.About 5 or 10 minutes later, Dougherty left andDavies was called in so that just he and Clay were in thelatter's office. Clay said he felt it was a very serious inci-dent and that he was going to terminate Davies for it.Davies said he could not believe that and asked to seehis flight file. Clay showed the file to him, and Daviesobserved that there was nothing contained therein be-sides normal progress and aircraft checkout reports alongwith a slip saying he was late for work I day approxi-mately 4 years previously. Davies then said he could notbelieve that Clay was going to fire him over the incidentwhen there was nothing else against his record.Clay repeated his position that it was serious enoughto terminate Davies. He then asked Davies if he had anairframe and power plant license. (This is the licensewhich a mechanic is required to possess before he maywork on an aircraft.) Davies said he did not, and Clayasked how Davies could make the judgment that the hel-icopter was airworthy. Davies answered that his judg-ment was based on his experience working with thattype of aircraft, that the damage appeared to be minor,and that is why he flew it back to the Sabine Pass base.Clay also wanted to know why Davies did not wait forStone and a mechanic to come to the aircraft. Davies re-sponded that on neither of the calls he had made to theSabine tower was any message given to him that a main-tenance team was coming to the site of the incident.48Clay made no response to this that Davies could recall.While a pilot for PHI, Davies received a 2-year safetyaward, another safety award after 5 years, and in Octo-ber 1980 he received a certificate from the FAA com-mending him on his professionalism and safety as a pilot47 Clay's testimony suggests that it was Michel who was present ratherthan Dougherty. There is no specific rebuttal to this testimony of Daviesthat Dougherty was present even though Clay. Dougherty, and Micheltestified after Davies. (Clay additionally testified as the first witness forthe General Counsel.) In his own testimony Michel did not assert that hewas either present or involved in any way with respect to the dischargeof Davies. Clay specifically testified that he consulted with Michel. Icredit Davies that both Clay and Dougherty were present.4' Stone testified that, when Davies first reported that he suspecteddamage. Stone conferred with Scott and they decided that Stone and amechanic would go to the Sun Oil location to inspect the damaged heli-copter and that Scott would take another helicopter and complete themission73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing an instrument check ride with an FAA inspec-tor.Testifying that he was primarily responsible for the de-cision to discharge Davies, Clay testified as follows:Q: Would you describe, please, the reasons youmade that decision?A: He violated a regulation. He flew a helicopterthat was not-released the helicopter after it [had]been damaged without the authority [to release] theaircraft for flight.Q: And who would have that authority?A: A licensed mechanic qualified on the aircraft.ConclusionAlthough Respondent argues that Davies should haveobtained a "maintenance release" before he flew the heli-copter to the Sabine Pass base, and further argues thatsuch a requirement is part of its policy, at no point did itidentify any section of its operations manual (Resp. Exh.6) which describes such purported policy, nor has itidentified any other documentary support that such a re-lease is required. Pilot Dutson testified that deciding tofly an aircraft which has sustained some damage is aquestion of judgment depending upon the particular situ-ation. Warren J. Cadoret, Jr., director of safety for PHI,testified that there is no document captioned a "mainte-nance release," and that it is a term referring to a me-chanic approving the helicopter as airworthy. Further-more, Cadoret testified he is not sure if PHI's policy,that a pilot is to contact maintenance if he sustainsdamage to a helicopter while in the field, is specificallyset forth in any PHI manual provision.Pilot Bahlke similarly testified that it is a matter ofpilot judgment, although Bahlke testified that if therewas damage of any extent to the aircraft beyond, for ex-ample, a broken window or a broken door latch, then hewould call maintenance.49Respondent introduced several issues of its safetynewsletter, Rotor Tips, in which various incidents aredescribed in which the pilots called maintenance. How-ever, in none of these articles is there a flat statementthat the pilot is required by any rule of PHI or the FAAto call for maintenance. Instead, examples are set forthapparently on the basis of educating pilots as to the typesof situations in which they should call for maintenance.In other words, it appears that it is a matter for the edu-cated judgment of the pilot as to when maintenanceshould be called.Respondent, of course, may disagree with a pilot'sjudgment decision that a release by maintenance is un-necessary. Such a disagreement, however, would not bebased on "a willful violation of regulations" which is oneof PHI's four grounds for discharging one of its employ-ees. Thus, at page 9 of PHI's policy manual (Resp. Exh.9(a)) the four examples of employee termination are: res-ignation, release (for inability to perform the job, notadaptable for the job, or insufficient initiative for further49 The implication of Bahike's testimony is that he might well callmaintenance if his helicopter were to sustain a fractured skid as did thatof Davies.advancement), layoff (reduction in force), and discharge.The item for discharge reads:Discharge: An employee may be discharged if hebreaches Company standards of conduct, honesty,work habits, performance, attendance, willful viola-tion of regulation, or knowingly falsifying officialrecords such as expense vouchers, timesheets, flightrecords, maintenance records, etc., or for insubordi-nation. [Emphasis supplied.]Davies specifically testified that in his opinion hethought clearance from maintenance was unnecessary forhim to fly the helicopter back to the Sabine Pass base,and on rebuttal he expressly testified that he never inten-tionally violated company policy.The General Counsel argues that if Davies had violat-ed a rigid and inflexible company regulation by not call-ing maintenance, then surely Stone or Scott would haveat least asked him why he had not called maintenancewhen he returned to the Sabine Pass base. As the Gener-al Counsel points out, the testimony of Davies is undis-puted that the first time Clay mentioned a n.maintenancerelease was after Clay had informed Davies that the deci-sion had been made to terminate him. In the discussionwhich followed it became clear that Clay was under theerroneous impression that Davies had moved the heli-copter while passengers were on board after initially sus-pecting damage. Davies was then asked to step outsideto allow Clay and Dougherty to discuss the incident. Itwas on Davies' return to Clay's office when the mainte-nance release justification was put forward by Clay.I find that the'reasons advanced by Respondent for thedischarge of Davies are pretextual in nature and revealRespondent's unlawful motivation. Moreover, it seemsclear that Respondent would not have discharged Daviesin the absence of this unlawful motivation. This is so be-cause pilot error, in the absence of an intentional viola-tion of regulations, is not in keeping with Respondent'sadmitted policy nor is it consistent with Respondent'swritten policy manual on discharge quoted above. Exam-ples of discharges of pilots by Respondent in the pastwherein pilot error was involved almost invariably in-volve a combination of a pilot error plus an intentionalviolation of PHI rules or FAA regulations. Conversely,pilots have not been discharged where only pilot errorwas involved even though such error caused expensivedamage and endangered the safety of the pilot and pas-sengers. A good example of the latter is the 1975 inci-dent in which pilot Bahlke caused $15,000 damage to ahelicopter and barely missed crashing the helicopter,with its passengers, into the Gulf of Mexico when helanded hard on the offshore site helipad of a PHI cus-tomer. At the hearing, Bahlke admitted that he usedpoor technique, but that he did not violate any companyregulations or FAA regulations. Even though his inci-dent was investigated by Respondent's accident board,he received no discipline whatsoever. Although Bahlkewas an open supporter of the Union during the cam-paign, his demeanor was persuasive, and I credit his testi-mony.74 PETROLEUM HELICOPTERS, INC.In light of the foregoing, I find that Respondent, bydischarging Davies, violated Section 8(a)(3) of the Act,and I shall order it to offer him reinstatement and tomake him whole, plus interest.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. At all relevant times, the Union was a labor organi-zation within the meaning of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) of the Actby unlawfully notifying an employee that he was beingtransferred, and thereafter transferring him, in reprisalfor his union and/or protected concerted activities; in-forming an employee that his transfer opportunities werebeing withheld as punishment for his union activities andcontemporaneously denying him preferred transfer op-portunities because of his union sentiments and activities;and informing an employee that job transfer opportuni-ties would be continually withheld because of his unionand/or protected concerted activities.4. Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging Richard N. Dutson on June 26,1980; Robert C. Mitchell on November 6, 1980; andRobert J. Davies on November 25, 1980.5. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.6. Respondent has not violated Section 8(a)(1) of theAct as alleged except as set forth above.THE REMEDYHaving found that Respondent has engaged in theunfair labor practices set forth above, I shall recommendthat it be ordered to cease and desist therefrom, to takeaffirmative action designed to effectuate the policies ofthe Act, and to post signed and dated copies of an appro-priate notice to employees.In view of the foregoing, I shall recommend that Re-spondent be ordered to offer Richard N. Dutson, RobertC. Mitchell, and Robert J. Davies immediate and full re-instatement to their former jobs and to make them wholefor any loss of earnings, plus interest, which they mayhave suffered. Backpay shall be computed in the mannerestablished by the Board in F. W. Woolworth Company,90 NLRB 289 (1950), with interest computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing & Heat-ing Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER50The Respondent, Petroleum Helicopters, Inc., Hara-han, Louisiana, its officers, agents, successors, and as-signs, shall:5O In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided1. Cease and desist from:(a) Notifying employees that they are being transferredin reprisal for their union and/or protected concerted ac-tivities, and thereafter transferring them because of suchactivities.(b) Informing employees that their transfer opportuni-ties are being withheld as punishment for their union ac-tivities, and denying them transfer opportunities becauseof such union activities.(c) Informing employees that job transfer opportunitieswill continue to be withheld because of their unionand/or protected concerted activities.(d) Discouraging membership in Professional Helicop-ter Pilots Association, or any other labor organization,by unlawfully discharging employees or discriminatingagainst them in any other manner with respect to theirhire or tenure of employment in violation of Section8(a)(3) of the Act.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistProfessional Helicopter Pilots Association, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing, to act together for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Make Richard N. Dutson, Robert C. Mitchell, andRobert J. Davies whole for any loss of pay that eachmay have suffered by reason of Respondent's unlawfuldischarge of each in accordance with the recommenda-tions set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its bases at Cameron, Houma, IntracoastalCity, and Lafayette, Louisiana, and Rockport and SabinePass, Texas, signed and dated copies of the attachednotice marked "Appendix."5' Copies of such notice, tobe furnished to Respondent by the Regional Director forRegion 15, and after being duly signed and dated by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and shall be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken to ensure that such notices are not altered, defaced,or covered by any other material.by Sec. 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed waived for all purposes.5' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to, a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."75 76 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director for Region 15, in IT IS ALSO ORDERED that the complaint be dismissedwriting, within 20 days from the date of this Order, what insofar as it alleges violations not specifically foundsteps Respondent has taken to comply herewith. herein, including complaint paragraphs 8, 9, and 10.